NUMBER 13-15-00085-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


JAMARKAS HOLLAND,                                                             Appellant,

                                              v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                                         ORDER

             Before Justices Rodriguez, Benavides, and Perkes
                             Order Per Curiam

       This cause is before the Court on the State’s motion to direct the trial court clerk

to forward to this Court the original exhibit for State’s Exhibit No. 21 admitted at trial. The

Court, having fully examined and considered the State’s motion to direct the trial court


                                              1
clerk to forward the original exhibit, is of the opinion that the motion should be granted.

See TEX. R. APP. P. 34.6(g)(2) (“On any party's motion or its own initiative, the appellate

court may direct the trial court clerk to send it any original exhibit.”). The State’s motion

is hereby GRANTED. The clerk of the trial court is hereby ORDERED to forward the

original exhibit admitted as State’s Exhibit No. 21 at trial in Cause No. 14-CR-2827-B to

this Court within fifteen days from the date of this order.

                                                  PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed this the
25th day of May, 2016.




                                              2